     Case 3:21-cv-00044-MMD-CLB Document 12 Filed 02/17/21 Page 1 of 3



1

2

3                               UNITED STATES DISTRICT COURT
4                                       DISTRICT OF NEVADA
5                                                  ***
6     CLARENCE D. JOHNSON, JR.,                           Case No. 3:21-cv-00044-MMD-CLB
7                                          Plaintiff,                    ORDER
             v.
8
      POPE FRANCIS PAUL, et al.,
9
                                       Defendants.
10

11          Pro se Plaintiff Clarence D. Johnson, Jr. brings this action against Pope Francis
12   Paul, Biden, Trump, Obama, United Nations, Russell Moore, and Queen Elizabeth
13   alleging violations of federal and international law. (ECF No. 1-1) Before the Court is the
14   Report and Recommendation (“R&R” or “Recommendation”) of United States Magistrate
15   Judge Carla L. Baldwin (ECF No. 4), recommending Plaintiff’s application to proceed in
16   forma pauperis (ECF No. 1) be granted, his Complaint (ECF No. 1-1) be dismissed, with
17   prejudice, and his miscellaneous outstanding motions (ECF Nos. 3-1, 3-2, 3-3, 3-4, 3-5)1
18   be denied as moot. Plaintiff had until February 9, 2021, to file an objection. To date, no
19   objection to the R&R has been filed. For this reason, and as explained below, the Court
20   adopts the R&R, and will dismiss Plaintiff’s Complaint, with prejudice, and will deny all
21   outstanding motions as moot.
22          The Court “may accept, reject, or modify, in whole or in part, the findings or
23   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party
24   fails to object to a magistrate judge’s recommendation, the Court is not required to
25   conduct “any review at all . . . of any issue that is not the subject of an objection.” Thomas
26   v. Arn, 474 U.S. 140, 149 (1985); see also United States v. Reyna-Tapia, 328 F.3d 1114,
27          1Since  Judge Baldwin issued her R&R, Plaintiff has filed six new motions (ECF
28   Nos. 5, 6, 7, 8, 10, 11), all of which would logically be moot as well if Plaintiff has failed to
     state a claim upon which relief could be granted.
     Case 3:21-cv-00044-MMD-CLB Document 12 Filed 02/17/21 Page 2 of 3



1    1116 (9th Cir. 2003) (“De novo review of the magistrate judges’ findings and

2    recommendations is required if, but only if, one or both parties file objections to the

3    findings and recommendations.”) (emphasis in original); Fed. R. Civ. P. 72, Advisory

4    Committee Notes (1983) (providing that the Court “need only satisfy itself that there is no

5    clear error on the face of the record in order to accept the recommendation.”).

6           Because there is no objection, the Court need not conduct de novo review, and is

7    satisfied Judge Baldwin did not clearly err. Here, Judge Baldwin recommends first that

8    Plaintiff’s application to proceed in forma pauperis be granted because Plaintiff cannot

9    pay the filing fee. (ECF No. 4 at 2.) Under 28 U.S.C. § 1915(e)(2), a district court must

10   screen an in forma pauperis complaint to determine whether dismissal is appropriate. See

11   Lopez v. Smith, 203 F.3d 1122, 1129 (9th Cir. 2000); see also Watison v. Carter, 668

12   F.3d 1108, 1112 (9th Cir. 2012) (“The standard for determining whether a plaintiff has

13   failed to state a claim upon which relief can be granted under § 1915(e)(2)(B)(ii) is the

14   same as the Federal Rule of Civil Procedure 12(b)(6) standard for failure to state a

15   claim.”). After accepting all the allegations in the Complaint as true and resolving all

16   doubts in Plaintiff’s favor, see Jenkins v. McKeithen, 395 U.S. 411, 421 (1969), Judge

17   Baldwin found that Plaintiff’s Complaint “states no claim upon which relief may be

18   granted.” (ECF No. 4 at 4.) Judge Baldwin reasoned that the “rambling [and] nonsensical”

19   nature of the Complaint failed to meet the requisite “short and plain statement of claim

20   showing that the pleader is entitled to relief.” (Id. (citing Bell Atl. Co. v. Twombly, 550 U.S.

21   544, 555 (2007).) The Complaint does not state any clear theory of jurisdiction over the

22   myriad Defendants, nor does it go beyond stating gesturing violations of “federal statute

23   [and] international law.” (ECF No. 1-1 at 1-2.) Judge Baldwin further reasoned that “given

24   the vague nature of allegations, amendment would be futile.” (ECF No. 4 at 4.) The Court

25   agrees with Judge Baldwin. Having reviewed the R&R and the record in this case, the

26   Court will adopt the R&R in full.

27          It is therefore ordered that Judge Baldwin’s Report and Recommendation (ECF

28   No. 4) is accepted and adopted in full.

                                                    2
     Case 3:21-cv-00044-MMD-CLB Document 12 Filed 02/17/21 Page 3 of 3



1           It is further ordered that Plaintiff’s motion to proceed in forma pauperis (ECF No.

2    1) is granted.

3           The Clerk of Court is directed to file Plaintiff’s complaint (ECF No. 1-1).

4           It is further ordered that Plaintiff’s complaint (ECF No. 1-1) is dismissed, with

5    prejudice.

6           It is further ordered that the remaining outstanding motions (ECF Nos. 3-1, 3-2, 3-

7    3, 3-4, 3-5, 5, 6, 7, 8, 10, 11) are denied as moot.

8           The Clerk of Court is directed to enter judgment accordingly, and close this case.

9           DATED THIS 17th Day of February 2021.

10

11

12                                             MIRANDA M. DU
                                               CHIEF UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                  3
